TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-01-00571-CR


Cynthia Jean Dowdy, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF WICHITA COUNTY, 78TH JUDICIAL DISTRICT

NO. 35,045-B, HONORABLE ROY T. SPARKMAN, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's brief on appeal was originally due December 17, 2001.  On counsel's
motion, the time for filing was extended to January 31, 2002.  No brief has been filed on appellant's
behalf, no further extension of time for filing has been sought, and counsel has not responded to the
Clerk's overdue notice.
Appellant's counsel, Ms. Holly Crampton, is ordered to file a brief in appellant's
behalf no later than April 8, 2002.  If counsel does not comply with this order, the district court will
be instructed to appoint substitute counsel to represent appellant on this appeal. 
It is ordered March 22, 2002.

Before Justices Kidd, Patterson and Puryear
Do Not Publish